Case 19-51712-SCS             Doc 6   Filed 11/26/19 Entered 11/26/19 16:27:07     Desc Main
                                      Document     Page 1 of 14


                        IN THE UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division

In re: Julia Ann Wendland                                            Case No. 19-51712-SCS
Debtor                                                                           Chapter 13

                NOTICE OF MOTION TO CONTINUE THE AUTOMATIC STAY

     The above named Debtor, by counsel, has filed a Motion for Continuation of the
Automatic Stay with the Court pursuant to 11 U.S.C. § 362(c)(3)(B).

      Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one.

       If you want to be heard on this matter, then no later than three (3) days before
the date of the hearing, you or your attorney must:

         1.       File with the court, at the address below, a written response pursuant to
                  Local Rule 9013-1(H). If you mail your response to the Court for filing, you
                  must mail it early enough so that the Court will receive it on or before the
                  date stated above.

                                        Clerk of Court
                                        United States Bankruptcy Court
                                        600 Granby Street
                                        4th Floor
                                        Norfolk, VA 23510

         2.       You must also send a copy to:

                                        Boleman Law Firm, P.C.
                                        Convergence Center III
                                        272 Bendix Road, Suite 330
                                        Virginia Beach, VA 23452

If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the Motion and may enter an Order granting that relief.


Barry W. Spear (VSB# 39152)
Boleman Law Firm, P.C.
Convergence Center III
272 Bendix Road, Suite 330
Virginia Beach, VA 23452
Telephone (757) 313-3000
Counsel for Debtor
Case 19-51712-SCS      Doc 6    Filed 11/26/19 Entered 11/26/19 16:27:07      Desc Main
                                Document     Page 2 of 14


                                        Respectfully submitted,


                                        JULIA ANN WENDLAND
                                        By Counsel:

                                         /s/ Barry W. Spear
                                        Barry W. Spear (VSB# 39152)
                                        Boleman Law Firm, P.C.
                                        Convergence Center III
                                        272 Bendix Road, Suite 330
                                        Virginia Beach, Virginia 23452
                                        Telephone (757) 313-3000
                                        Counsel for Debtor

                               CERTIFICATE OF SERVICE

       I certify that on November 26, 2019, I have transmitted a true copy of the
foregoing document electronically through the Court’s CM/ECF system or by mail to the
Debtor(s), Chapter 13 trustee, the United States trustee if other than by the electronic
means provided for at Local Bankruptcy Rule 2002-1, and to all creditors and parties in
interest of the mailing matrix attached hereto.


                                        /s/ Barry W. Spear
                                        Counsel for Debtor
Case 19-51712-SCS             Doc 6   Filed 11/26/19 Entered 11/26/19 16:27:07      Desc Main
                                      Document     Page 3 of 14


                        IN THE UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division

In re: Julia Ann Wendland                                            Case No. 19-51712-SCS
Debtor                                                                           Chapter 13

                        MOTION TO CONTINUE AUTOMATIC STAY AND
                           MEMORANDUM IN SUPPORT THEREOF

         COMES NOW JULIA ANN WENDLAND (the “Debtor”), by counsel, pursuant to

11 U.S.C. § 362(c)(3)(B) and files the following Motion to Continue Automatic Stay and

Memorandum in Support Thereof, and affirmatively states as follows:

                                            Jurisdiction

         1.       Jurisdiction of this Court over the instant matter is based upon 28 U.S.C.

§§1334 and 157 in that this action arises in and relates to the bankruptcy case of the

Debtor.

         2.       This proceeding is a core proceeding under 28 U.S.C. §157(b)(2)(A), (B),

(K), and (O).

         3.       Venue is proper pursuant to 28 U.S.C. §1409.

                                        Background Facts

         4.       On November 22, 2019 (hereinafter the “Petition Date”), the Debtor filed a

petition for relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         5.       Within the year prior to filing the instant case, Debtor has been a debtor in

one (1) pending Chapter 13 bankruptcy case (the “previous case”), which was filed on

Barry W. Spear (VSB# 39152)
Boleman Law Firm, P.C.
Convergence Center III
272 Bendix Road, Suite 330
Virginia Beach, VA 23452
Telephone (757) 313-3000
Counsel for Debtor
Case 19-51712-SCS          Doc 6   Filed 11/26/19 Entered 11/26/19 16:27:07      Desc Main
                                   Document     Page 4 of 14


February 8, 2019, and dismissed on November 20, 2019 (Case No. 19-50166). The

previous case was dismissed by the Court because of failure to make plan payments.

                                   Facts of the Instant Case

       6.     In the instant case, Debtor has proposed a Chapter 13 Plan (the “Plan”)

that commits to pay the Trustee all projected disposable income, $500.00 per month, for

a period of 60 months.

       7.     Among other provisions, the Plan proposes the following: payment to

Capital One Auto Finance on account of its claim secured by 2017 Nissan Versa;

payment to the Treasurer of Newport News on account of its claim related to the 2017

Nissan Versa; and a reasonable distribution to unsecured creditors based upon the

Debtor’s ability to pay.

                                         Discussion

       8.     Because the instant case was commenced within one (1) year of the

dismissal of the prior case, the automatic stay in the instant case will expire “with

respect to any action taken with respect to a debt or property securing such debt or with

respect to any lease . . . ” on December 22, 2019, unless the Court extends the

automatic stay. 11 U.S.C. § 362(c)(3)(A) and (B).

       9.     Pursuant to 11 U.S.C. § 362(c)(3)(B), Debtor must demonstrate to the

Court that the instant case was filed in good faith in order to obtain an extension of the

automatic stay.

       10.    If the Court finds grounds for presuming the instant case was filed “not in

good faith,” § 362(c)(3)(C) would impose a burden on Debtor to overcome such

presumption and prove good faith by clear and convincing evidence. If, however, the
Case 19-51712-SCS       Doc 6   Filed 11/26/19 Entered 11/26/19 16:27:07         Desc Main
                                Document     Page 5 of 14


Court finds no grounds for presuming the instant case was filed “not in good faith,”

Debtor must merely prove good faith by a preponderance of the evidence. In re

Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re Ball, 336 B.R. 268, 273 (Bankr.

M.D.N.C. 2006).

       11.    Within the context of motions to continue the automatic stay pursuant to §

362(c)(3), In re Chaney, 362 B.R. 690, 694 (Bankr.E.D.Va. 2007), instructs that the term

“good faith” was defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d

968, 972 (4th Cir. 1982), further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4th

Cir. 1986), and left unchanged by Congress when it created § 362(c)(3). Chaney at 694.

       12.    Pursuant to Neufeld v. Freeman, good faith determinations require courts

to consider, inter alia, “the percentage of proposed repayment, the debtor’s financial

situation, the period of time payment will be made, the debtor’s employment history and

prospects, the nature and amount of unsecured claims, the debtor’s past bankruptcy

filings, the debtor’s honesty in representing facts, and any unusual or exceptional

problems facing the particular debtor.” Id. at 152, citing Deans v. O’Donnell, 692 F.2d at

972. The focus of the inquiry is “to determine whether or not . . . there has been ‘an

abuse of the provisions, purpose, or spirit’ of Chapter 13 in the proposal or plan.”

Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20 at 319

(14th ed. 1978).

       13.    In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be extended pursuant to § 362(c)(3),

       “the court must be satisfied that the plan in the new case will succeed
       where the plan in the prior case did not. Usually this will require a finding
       that some change in the financial or personal affairs of the debtor has
       occurred that will allow the debtor to perform under the terms of the plan in
Case 19-51712-SCS       Doc 6    Filed 11/26/19 Entered 11/26/19 16:27:07        Desc Main
                                 Document     Page 6 of 14


       the new case. But the inquiry does not end there. The court needs to
       determine that the repetitive filing does not violate the spirit of the
       Bankruptcy Code. The new case must not be a ploy to frustrate creditors.
       It must represent a sincere effort on the part of the debtor to advance the
       goals and purposes of chapter 13.”

Chaney at 694.

                                         Argument

       14.    In the case sub judice there is a presumption that the instant case was

filed “not in good faith” as to all creditors. Therefore, Debtor must prove by clear and

convincing evidence that the instant case was filed in good faith.

       15.    In the instant case, the Debtor has acted in good faith, and Debtor

requests that the Court grant an extension of the automatic stay as to all creditors, as to

Debtor and Debtor’s property, and as to the property of the estate for the duration of the

instant case. In support thereof, Debtor submits an Affidavit, which is attached hereto as

Exhibit “1” and incorporated herein by this reference.

       16.    Applying the Neufeld factors to Debtor’s circumstances and to this case

leads to the following conclusions:

              a.     Percentage of proposed repayment - The Plan proposes to pay a

dividend of 3% to non-priority unsecured creditors. Such creditors would receive a

dividend of 0% if Debtor were to file a Chapter 7 bankruptcy case. Application of this

factor favors a finding of good faith.

              b.     Debtor’s financial situation – Debtor has income from employment

as an operator at Stat Call and from social security. A significant positive change in the

Debtor’s financial circumstances has also taken place since the dismissal of the

previous case. Specifically, she had become ill and lost time from work and incurred
Case 19-51712-SCS          Doc 6   Filed 11/26/19 Entered 11/26/19 16:27:07      Desc Main
                                   Document     Page 7 of 14


medical bills. Her health has recovered and she is back to working full time.

Additionally, Debtor’s income is likely to remain consistent throughout this case.

Debtor’s financial situation does not allow for the maintenance of unnecessary

expenses for luxury items but allows for the maintenance of an average standard of

living for Debtor’s household and the successful completion of the terms of the Chapter

13 Plan. Application of this factor favors a finding of good faith.

              c.     Period of time payment will be made - The period of time in which

payments will be made is reasonable and is based upon the Debtor’s best efforts.

Application of this factor favors a finding of good faith.

              d.     Debtor’s employment history and prospects – The Debtor has

worked as an operator at Stat Call since June of 2014. Application of this factor favors

a finding of good faith.

              e.     Nature and amount of unsecured claims - Debtor’s non-priority

unsecured debts are estimated to be approximately $15,145. Debtor has not incurred

any unsecured debt for luxury goods or services or any unsecured debt due to revolving

credit accounts or pay day loans within the 90 days prior to filing the instant case.

Application of this factor favors a finding of good faith.

              f.     Debtor’s past bankruptcy filings - The instant Motion is required due

to the fact that Debtor was a debtor in a previous case that was dismissed within one (1)

year of the Filing Date hereof. The Affidavit attached hereto as Exhibit “1” describes fully

the reasons that the previous case was dismissed. Debtor incorporates such

explanation herein by this reference. Debtor’s hardships do not indicate an abuse of the

bankruptcy system; rather, they indicate an honest but thus far unsuccessful attempt to
Case 19-51712-SCS       Doc 6     Filed 11/26/19 Entered 11/26/19 16:27:07           Desc Main
                                  Document     Page 8 of 14


financially reorganize. Application of this factor favors a finding of good faith.

              g.     Debtor’s honesty in representing facts – Debtor has fully disclosed

all assets, liabilities, and pertinent information regarding personal and financial affairs

and is prepared to cooperate fully with the Chapter 13 Trustee. Application of this factor

favors a finding of good faith.

              h.     Any unusual or exceptional problems facing the particular debtor –

There are no unusual or exceptional problems facing Debtor. Application of this factor

favors a finding of good faith.

       17.    Debtor asserts that the instant case does not “violate the spirit of the

Bankruptcy Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a

sincere effort on the part of the debtor to advance the goals and purposes of chapter

13”. See Chaney at 694. In support hereof, Debtor asserts the following additional

arguments:

              a.     The timing of the petition – Between the dismissal of the previous

case and the instant case, Debtor did not act in a manner so as to purposely delay

payment of debts and did not delay in filing the instant case so as to intentionally

frustrate creditors. Debtor’s actions in this regard indicate an intent to use the

bankruptcy system to resolve debts in an appropriate manner. Application of this factor

favors a finding of good faith.

              b.     How the debt(s) arose – The debts in this case arose primarily over

a period of time extending back several years. The debts were not the result of misuse

of credit or luxury spending; rather, they arose as a result of ordinary living expenses

that Debtor became unable to repay. Application of this factor favors a finding of good
Case 19-51712-SCS       Doc 6    Filed 11/26/19 Entered 11/26/19 16:27:07          Desc Main
                                 Document     Page 9 of 14


faith.

              c.     The debtor’s motive in filing the petition – Debtor’s motive in filing

this case is to apply best efforts to repay creditors and receive a fresh start through

bankruptcy. Application of this factor favors a finding of good faith.

              d.     How the debtor’s actions affected creditors – The Plan provisions

and treatment of creditors are generally described in paragraph 7, supra. This factor will

rarely favor a debtor, because “[f]iling for bankruptcy relief will almost always prejudice

one's creditors.” Galanis, 334 B.R. at 696.

              e.     Changes in circumstance and ability to complete this case – The

Affidavit attached hereto as Exhibit “1” describes fully the Debtor’s changes in

circumstances and explain both the legitimate bases for the filing of this case as well as

the Debtor’s ability to complete this case. Debtor incorporates such explanations herein

by this reference. Application of this factor favors a finding of good faith.

         WHEREFORE, for the foregoing reasons, JULIA ANN WENDLAND respectfully

requests this Honorable Court to enter an Order extending the automatic stay as to all

creditors, as to Debtor and Debtor’s property, and as to the property of the estate for the

duration of the instant case, and for such other and further relief as to the Court shall be

deemed appropriate.
Case 19-51712-SCS      Doc 6    Filed 11/26/19 Entered 11/26/19 16:27:07      Desc Main
                               Document      Page 10 of 14




                                        JULIA ANN WENDLAND
                                        By Counsel:

                                        /s/ Barry W. Spear
                                        Barry W. Spear (VSB# 39152)
                                        Boleman Law Firm, P.C.
                                        Convergence Center III
                                        272 Bendix Road, Suite 330
                                        Virginia Beach, Virginia 23452
                                        Telephone (757) 313-3000
                                        Counsel for Debtor

                               CERTIFICATE OF SERVICE

       I certify that on November 26, 2019, I have transmitted a true copy of the
foregoing document electronically through the Court’s CM/ECF system or by mail to the
Debtor(s), Chapter 13 trustee, the United States trustee if other than by the electronic
means provided for at Local Bankruptcy Rule 2002-1, and to all creditors and parties in
interest of the mailing matrix attached hereto.


                                        /s/ Barry W. Spear
                                        Counsel for Debtor
             Case 19-51712-SCS   Doc 6    Filed 11/26/19 Entered 11/26/19 16:27:07         Desc Main
                                         Document      Page 11 of 14
Advance Financial 24/7              AIS Portfolio Services, LP          Bank of America
c/o Shiva Finance, LLC              4515 N Santa Fe Ave Dept APS        100 N. Tryon Street
100 Oceanside Drive                 Oklahoma City, OK 73118             Charlotte, NC 28255
Nashville, TN 37204



Capital One Auto Finance            CashNetUSA                          Check Into Cash
PO Box 201347                       175 W. Jackson Blvd                 712 Jefferson Ave Ste C300
Arlington, TX 76006                 Suite 1000                          Newport News, VA 23606
                                    Chicago, IL 60604



Credit Control Corporation          Elizabeth River Tunnels             First Virginia Financial Svcs
P.O. Box 120568                     Bankruptcy Department               696 J Clyde Morris Blvd.
Newport News, VA 23612-0568         152 Tunnel Facility Drive           Newport News, VA 23601
                                    Portsmouth, VA 23707



Hampton Roads Radiology             Hunter Warfield, Inc.               Jefferson Capital Systems LLC
P.O. Box 844555                     4620 Woodland Corporate Blvd.       P.O. Box 7999
Boston, MA 02284-4555               Tampa, FL 33614                     Saint Cloud, MN 56302




Langley Cove Apartments             Linebarger Goggan Blair & Samp      Mary Immaculate Hospital
1711 N. King Street                 4828 Loop Central Drive             2 Bernardine Drive
Hampton, VA 23669                   Suite 600                           Newport News, VA 23602
                                    Houston, TX 77081



Med Express                         National Credit Adjusters           NCL Group dba Net Cash Lender
P.O. Box 5508                       P.O. Box 3023                       2726 Mission Rancheria Road
Virginia Beach, VA 23471            327 W. 4th St.                      Lakeport, CA 95453
                                    Hutchinson, KS 67504-3023



NetCredit                           Orthopaedic & Spine Center          Peninsula Radiological Assoc.
175 W. Jackson Blvd.                250 Nat Turner Blvd.                P.O. Box 12087
Suite 1000                          Newport News, VA 23606              Newport News, VA 23612
Chicago, IL 60604



Penn Power                          Riverside Emergency Phys            Riverside Medical Group
1910 W. Market Street               P O Box 1929                        856 J. Clyde Morris Blvd.
Akron, OH 44313                     Kilmarnock, VA 22482                Newport News, VA 23601




Riverside Regional                  Speedy Cash                         Tidewater Diagnostic Imaging
P.O. Box 6008                       Attn: Bankruptcy                    P.O. Box 12127
Newport News, VA 23606              3611 North Ridge Rd                 Newport News, VA 23612
                                    Wichita, KS 67205



Treasurer, City Newport News        VDOT c/o                            Verizon Wireless
2400 Washington Avenue              Profressional Acct Mngmt            500 Technology Drive
Newport News, VA 23607              P.O.Box 785                         Suite 550
                                    Milwaukee, WI 53201                 Saint Charles, MO 63304
Case 19-51712-SCS      Doc 6    Filed 11/26/19 Entered 11/26/19 16:27:07        Desc Main
                               Document      Page 12 of 14


                      IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                              Newport News Division

In re: Julia Ann Wendland


                 EXHIBIT “1” TO MOTION TO CONTINUE STAY AND
                     MEMORANDUM IN SUPPORT THEREOF

                         AFFIDAVIT OF Julia Ann Wendland

      BEFORE ME, the undersigned authority, personally appeared Julia Ann

Wendland, known to me, and upon her oath stated as follows:

       1.    My name is Julia Ann Wendland. I am above the age of 18 years, and
competent to make this affidavit. I have personal knowledge of the facts set forth in this
affidavit.

      2.     I reside at 11712 Jefferson Ave., C-300, Newport News, VA 23606.

       3.     I have income from my employment with Stat Call. My income is stable,
and I do not expect it to change in the future.

      4.     I am the debtor in the present bankruptcy case.

       5.     During the one (1) year prior to filing the present case, I have been debtor
in one (1) pending bankruptcy case that was dismissed.

       6.    The previous case was a Chapter 13 bankruptcy case filed on February 8,
2019, and dismissed on November 20, 2019 (Case No. 19-50166) (the “previous
case”).

       7.     The previous case was dismissed because of non-payment to the Chapter
13 Trustee. I became ill and lost time from work and incurred medical bills that put me
behind. When I was able to return to work my hours had been reduced which put me
so far behind I was unable to catch up after I returned to work full-time.

       8.    Since the dismissal of the previous case, I have experienced a significant
positive change in my financial circumstances in that my health has been restored and I
am working full time.

      9.      I believe that these changes in circumstances will enable me to
successfully complete this bankruptcy case.

      10.     I have listed all of my assets and all of my debt and have fully and
accurately disclosed all of my income and expenses in the Schedules in this case.
Case 19-51712-SCS      Doc 6    Filed 11/26/19 Entered 11/26/19 16:27:07       Desc Main
                               Document      Page 13 of 14


       11.  I will propose the following treatment of my creditors in my Chapter 13
Plan: Pay Capital One Auto Finance for my 2017 Nissan Versa and Pay the City of
Newport News for my taxes.

      12.   I am proposing to pay the Trustee all projected disposable income,
$500.00 per month, for a period of 60 months.

       13.    After the dismissal of my previous case, I acted as fast as I reasonably
could to retain a bankruptcy attorney to file this case for me because I want to use the
bankruptcy system to resolve my debts.

       14.    My debts arose as a result of ordinary living expenses. The credit card
debt I have has accumulated over several years and is not the result of any purchases
of luxury goods or services. I have also not incurred any unsecured debt due to
revolving credit accounts or pay day loans within the 90 days prior to filing the instant
case.

       15.     I desire to use the bankruptcy system to obtain a fresh start and have not
been attempting to evade my responsibilities or delay my creditors’ attempts to collect.
In addition to repaying my creditors what I can afford and obtain a discharge of my
indebtedness, the purpose of my bankruptcy filing is to retain my vehicle.

      16.    My income is consistent and likely to remain so during my case. My
household expenses are not likely to change substantially. I believe I will be able to
make my payments to the Trustee and meet my other obligations as they come due
throughout this case.
Case 19-51712-SCS    Doc 6    Filed 11/26/19 Entered 11/26/19 16:27:07   Desc Main
                             Document      Page 14 of 14


      WITNESS the following signature and seal this 22nd day of November, 2019


                                 /s/ Julia Ann Wendland   (seal)
                                Julia Ann Wendland

CERTIFICATE OF ACKNOWLEDGMENT:
Commonwealth of Virginia
City of Hampton to wit:

     The foregoing instrument was acknowledged before me this 22nd day of
November, 2019 by Julia Ann Wendland.



My Commission Expires: December 31, 2022           /s/ Tameka Tierra Holmes
                                                   Notary Public


                                                   7582280
                                                   Notary Registration Number
